Citation Nr: 0521986	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability to include a total knee replacement.

2.  Entitlement to service connection for a left knee 
disability to include amputation above the knee.


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Esquire


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1958 to 
July 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied service connection for a right knee disability 
to include total right knee replacement, and a left knee 
disability to include amputation above the knee.  In December 
2003, the veteran testified before the undersigned Veterans 
Law Judge at a Board hearing at the RO.

The Board denied the veteran's service connection claims in a 
June 2004 decision.  The veteran subsequently filed an appeal 
to the United States Court of Appeals for Veterans Claims 
(CAVC), assigning power of attorney to Keith D. Synder, 
Esquire.  Pursuant to a February 2005 joint motion for 
remand, the Court vacated the June 2004 Board decision and 
remanded the appeal to the Board for readjudication, taking 
into consideration matters raised in the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a right knee 
disability to include a total right knee replacement, and a 
left knee disability to include amputation above the left 
knee.  At the June 2004 Board hearing, the veteran testified 
that he received Social Security Administration (SSA) 
disability benefits for his knees in the 1970's and again in 
2000.  However, no such records are reflected in the claims 
file.  

The CAVC has held that, where VA has notice that the veteran 
is receiving disability benefits from the SSA, and the 
records from that agency may be relevant, VA has a duty to 
acquire a copy of the decision granting SSA disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Baker v. West, 11 Vet. App. 163 
(1998); Hayes v. Brown, 9 Vet. App. 67 (1996); Tetro v. 
Gober, 14 Vet. App. 110 (2000).  Accordingly, the veteran's 
SSA records should be obtained in connection with his service 
connection claims for a right and left knee disability.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC should contact the Social 
Security Administration and request 
copies of any decisions regarding 
disability claims dated in the 1970's 
and in 2000, as well as copies of all 
medical evidence associated with such 
claims.  All records obtained should be 
associated with the claims file.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


